REILLY, J.
¶ 39. (dissenting). I respectfully dissent. The majority reverses the trial court's correction of an error in the verdict. The majority concludes that the jury rejected a cause of action for negligent supervision and that a "general negligence" action was never pled or presented to the jury. See Majority, ¶ 14. With due respect, the jury found Texas Roadhouse negligent, and Kevin Hansen both pled negligence on the part of Texas *696Roadhouse management and presented negligence on the part of Texas Roadhouse management to the jury. The flaw in this trial was in the wording of Question No. 4 on the special verdict form, the "cause" question. Hansen objected at the instruction conference to Question No. 4 and had previously submitted the correct cause question to the court.
¶ 40. A summary of the trial is as follows: Hansen claimed injuries as a result of the negligence of Texas Roadhouse management for not acting after it learned that one of its cooks had contaminated Hansen's steak and placed the steak in a to-go box. Hansen further claimed that the failure of Texas Roadhouse's management to act in the face of a contaminated steak being served to one of its customers rose to the level of an "intentional disregard" of Hansen's rights, thereby subjecting Texas Roadhouse to punitive damages. The jury concluded punitive damages were warranted, and the trial court agreed with the jury in a postverdict decision.
¶ 41. When punitive damages are requested, a trial court is required to act as a "gatekeeper" before sending the question on punitive damages to the jury. Strenke v. Hogner, 2005 WI 25, ¶ 40, 279 Wis. 2d 52, 694 N.W.2d 296. The trial court exercised its role as gatekeeper and expressly noted that "mere negligence" actions do not support giving a punitive damage question. Texas Roadhouse attempted to avoid a punitive damage question on the verdict by arguing that its negligence did not rise to the heightened standard required for punitive damages. Texas Roadhouse's counsel argued to the court: "There certainly may have been misconduct, a mistake. Maybe [the manager] could have done something, but that's not punitive *697damages .... This is a negligence issue." Texas Roadhouse clearly understood that its negligence was at issue in this case.
¶ 42. In submitting the punitive damage question to the jury, the trial court also concluded that the actions of Texas Roadhouse were more than "mere negligence." According to the trial court,
The issue becomes the defendant's response when it received notice that that right had been violated, and in the opinion of this Court, that response appears to be, and I think a jury, under the facts that have been established thus far, could clearly find that the response to that was to do absolutely nothing.
I have no doubt in my mind that this issue of punitive damages needs to go to this jury, and it will go to the jury, and we are going to give them the appropriate instruction. We are going to allow them to determine whether or not Texas Roadhouse, Inc., intentionally disregarded the rights of Mr. Hansen once they became aware of the fact that there was a steak contaminated on their premises in violation of law that went out of their store in the hands of a customer, and whether they took the appropriate action or not. (Emphasis added.)

Background,

¶ 43. A more thorough recitation of the facts is important to understand both the jury's and the trial court's decisions based upon the evidence before them.
• On February 23, 2008, Hansen, his family, and friends went to dinner at Texas Roadhouse in West Bend, Wisconsin.
• Hansen ordered his steak to be prepared medium-rare.
*698• Hansen received a steak that Texas Roadhouse admits was overcooked.
• Hansen did not complain nor did he ask for a new steak. Toward the end of their meal, the waitress stopped at Hansen's table to ask if the meal was to his party's satisfaction; Hansen's companion mentioned that Hansen's steak was overdone. Hansen responded that it was overdone but it was fine and he was satisfied with the steak.
• The waitress, in accordance with Texas Roadhouse's emphasis on customer satisfaction, told the assistant manager, Michael Liberatore, of the overdone steak and Liberatore came to the Hansen table and insisted on giving Hansen a new steak prepared at no cost for Hansen to take home.
• Liberatore took the overcooked steak back to Ryan Kropp to show Kropp that the steak was not prepared as ordered. Liberatore wanted Kropp to know that the steak was not prepared properly as a "teaching tool" for Kropp and to improve Kropp's performance.
• Kropp did not take the "teaching tool" well, as he thought the complaint came from a customer who wanted free food.
• Kropp cooked a new steak, sliced into the steak to make a pocket, and then removed a clump of his pubic hairs and placed them in the pocket. Kropp flipped the steak over to hide the pocket, showed the steak to his co-worker Michael Perkins, and said, "These are my pubes." He sent the steak out of the kitchen.
• Perkins, disturbed by what Kropp did, told his fellow employee Joseph Turecek what he had seen and what Kropp had said.
• Perkins went to his boss, Randy Gaines, and told Gaines that he saw Kropp stuffing hair in a *699customer's steak and that Kropp identified the hairs as his "pubes." Gaines immediately went looking for the manager in charge, Nicole Livermore, and reported the incident to her.
• Livermore was aware of a prior allegation of Kropp intentionally contaminating food.
• Livermore tried to call the managing partner of Texas Roadhouse-West Bend, Jason Zbleski, who was not working that evening. Livermore could not reach Zbleski. Livermore made no effort to locate the steak, identify the customer, or confront Kropp.
• The steak was delivered to Hansen in a to-go box.
• Hansen ate the steak for breakfast the next morning. After his third bite he noticed a hair on his fork but just pushed it aside. He then observed a slice in the steak and when he prodded it open he found a wad of human hair. Hansen began to gag and was thereafter medically treated.
• Zbleski, the managing partner of Texas Roadhouse-West Bend, testified at trial that Livermore did nothing other than try to call him. Zbleski testified that Livermore should have done the following:
1. Investigated the complaint she received from Gaines.
2. Questioned Gaines about what he knew.
3. Questioned Perkins and asked him what he saw.
4. Confronted Kropp.
5. Terminated Kropp that evening if she determined the allegation to be true.
6. Tried to find the table served the contaminated food and waitress who served it.
7. Talked to Liberatore about what he knew about the incident.
*7008. Attempted to locate the priority ticket that was involved.
9. Looked for the credit card receipt so as to identify the customer.
10. Gone to phone book upon getting the priority ticket to try to contact the customer.
11. Called the police.
• The jury heard the following testimony from Zbleski:
[Hansen's counsel]: "She (Livermore) knew that a contaminated steak had gone to a customer?
[Zbleski]: Yes.
[Hansen's counsel]: She knew at some point that food was intending to be eaten?
[Zbleski]: Yes.
[Hansen's counsel]: She knew the health risk that that steak posed?
[Zbleski]: Yes.
[Hansen's counsel]: She disregarded Mr. Hansen's rights; is that correct?
[Zbleski]: That's correct.
Hansen rested after Zbleski's testimony. Texas Roadhouse did not offer any testimony or evidence, choosing instead to attempt to argue to the jury that only Kropp was at fault.

The Trial Court, Not Hansen, Was Responsible for Asking the Wrong Cause Question

¶ 44. Against this backdrop we examine the special verdict. The jury, having found Texas Roadhouse negligent in Question No. 3 of the verdict, was required *701to determine whether Texas Roadhouse's negligence was a cause of Hansen's injuries. Hansen, in a pretrial submittal, expressly requested the following cause question: "Was such negligence of Defendant Texas Roadhouse, Inc. a cause of injury to the Plaintiff Kevin J. Hansen?" Hansen argued that such a question was required in this case as, unlike previous cases alleging negligent supervision, the alleged negligence involved acts of omission and that the traditional cause question for this new area of law would be nonsensical given the facts of the case. Unfortunately, the court did not ask the jury to determine whether the negligence of Texas Roadhouse was a cause of Hansen's injuries; rather, the court followed the cause question submitted by Texas Roadhouse and asked the jury whether Texas Roadhouse's negligence was a cause of Kropp's act of contaminating the steak.
¶ 45. At the instruction conference, Hansen objected to the court's Question No. 4 on the grounds that the question spoke to the "commission" of an act rather than the "omission[] and negligent supervision" of Texas Roadhouse. Texas Roadhouse did not counter Hansen's objection and the court noted the objection for the record but did not change Question No. 4 nor explain why it overruled Hansen's objection to Question No. 4.
¶ 46. The fact that the trial court followed the cause question submitted by Texas Roadhouse is inexplicable as the court had a colloquy with counsel for Texas Roadhouse on the issue of causation prior to sending the case to the jury. Texas Roadhouse was trying to pin all the blame on Kropp but the trial court did not buy it:
The Court: I understand that's your argument. In fact, in your brief, you argue that in this particular *702case, the conduct that caused plaintiff Kevin Hansen's loss was Kropp's action of placing the hair in the steak, but I don't think that's the case.
I think the causal relationship is obvious given the failure of Ms. Livermore or other managers to do anything whatsoever with regards to attempting to locate the customer that received this adulterated steak in violation of Wisconsin law.

Texas Roadhouse, Not Hansen, Waived a Jury Trial on Whether Its Negligence Caused Hansen's Injuries

¶ 47. The majority's conclusion that Hansen "waived submission of a general negligence claim on the special verdict under Wis. Stat. § 805.13(3)," Majority, ¶ 16, is illogical. Section 805.13(3) provides the procedure for crafting the instructions and verdict to be given to the jury. "Failure to object at the [instruction and verdict] conference constitutes a waiver of any error in the proposed instructions or verdict." Id.
¶ 48. First, Hansen argued for and presented a negligence claim, including one that presumably meets the majority's standard for a "general negligence" cause of action. Both the complaint and the amended complaint alleged negligence on the part of Texas Roadhouse management, and the jury found Texas Roadhouse negligent. The majority seems to fault Hansen for giving too much detail about his negligence claims in his pleadings. Had Hansen made a vague/general allegation of negligence, without tying it to any more specific allegations, the majority apparently would be satisfied.
¶ 49. If what the majority is referring to as "general negligence" is negligence as defined by Wis JI— Civil 1005, the trial court in this case did give that *703instruction to the jury. The trial court gave that instruction as part of Question No. 3, on which the jury found Texas Roadhouse negligent in its supervision. The court included in this "general negligence" instruction the provision that a person can be negligent for failing to do something. A person is negligent when he or she fails to do something "that a reasonable person would recognize as creating an unreasonable risk of injury .. . to a person." See Wis JI — Civil 1005 (Negligence: Defined). Negligence "cause[s]" an injury "if it [is] a substantial factor in producing the. . . injury." Wis JI — Civil 1500 (Cause). As the negligence of Texas Roadhouse management arose after the act of contamination, the cause could only follow from that negligence.
¶ 50. Second, Hansen objected to the form of the special verdict, preserving his postverdict ability to correct the trial court's error. The majority offers no rational explanation under these facts as to why waiver applies under Wis. Stat. § 805.13(3) to Hansen but not to Texas Roadhouse.
¶ 51. Wisconsin Stat. § 805.12(2) provides that when a material issue of ultimate fact essential to sustain a judgment is omitted from the verdict, "the issue shall be deemed determined by the court in conformity with its judgment and the failure to request a finding by the jury on the issue shall be deemed a waiver of jury trial on that issue." Texas Roadhouse did not request that the jury determine if its negligence was causal as to Hansen's injuries. Hansen implored the court to ask the correct cause question. Texas Roadhouse, in light of Hansen's objection to Question No. 4, knowingly waived its right for the jury to determine whether its negligence was a cause of Hansen's injuries. The court properly determined on postverdict motions, *704in accord with § 805.12(2), that Texas Roadhouse's negligence was a cause of Hansen's injuries.

Conclusion

¶ 52. Our duty as an appellate court when reviewing a hard-fought jury trial is to give deference to the fact that we were not there. Texas Roadhouse does not challenge the sufficiency of the evidence. Wisconsin Stat. §§ 805.12(2) and 805.13(3) allow parties to try their cases the way they agree; but if either party believes the verdict or instructions are wrong, the party who believes an error has been made must raise the issue on the record so the trial court can address and correct the error or preserve the issue for postverdict review. Hansen is punished by the majority for the trial court's correction of an error in the special verdict that was caused by Texas Roadhouse — an error Hansen pointed out and tried to correct prior to the verdict going to the jury. I would affirm.